302 S.W.3d 153 (2009)
Joseph REIS, Appellant,
v.
Gregory REIS, et al., Respondents.
No. ED 92739.
Missouri Court of Appeals, Eastern District, Division Three.
November 10, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 12, 2010.
Application for Transfer Denied March 2, 2010.
*154 W. Bevis Schock, Saint Louis, MO, for Appellant.
Lamar E. Ottsen, J. Matthew Belz, Saint Louis, MO, for Respondents.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Joseph Reis ("Plaintiff) appeals[1] the trial court's judgment granting a directed verdict in favor of Gregory Reis and G. Reis Construction, LLC on Plaintiff's claims for breach of fiduciary duty. No error of law appears.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).
NOTES
[1]  Although Plaintiff's notice of appeal listed Reis Bros. Construction Company, Inc. as a co-Appellant, Plaintiff states in his brief that he is the only party pursuing this appeal.